UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1281


MACHUEI T. ANGOON,

                    Plaintiff - Appellant,

             v.

FEDERAL GOVERNMENT HOMELAND SECURITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cv-00812-MHL)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Machuei T. Angoon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Machuei T. Angoon appeals the district court’s order dismissing his civil

complaint for failure to comply with the court’s prior order and denying his motion for

appointment of counsel as moot. On appeal, we confine our review to the issues raised in

the Appellant’s brief. See 4th Cir. R. 34(b). Because Angoon’s informal brief does not

challenge the district court’s conclusion that he failed to comply with the court’s prior

order directing him to file an amended complaint particularizing his claims, Angoon has

forfeited appellate review of the court’s dispositive procedural ruling. See Williams v.

Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).          Although Angoon has

challenged the court’s denial of his motion for appointment of counsel, we conclude that

the court properly denied the motion as moot when it dismissed Angoon’s complaint.

      Accordingly, we deny Angoon’s pending motion for appointment of counsel and

affirm the district court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2